internal_revenue_service department of the treasury washington dc so20e g contact person telephone number in reference to datet ep ra t3 jun uics legend taxpayer a taxpayer b taxpayer c taxpayer d state e date date month ira w ira x ira y ira z trust y company f company g company h page company i dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated through your authorized representative request several letter rulings under sec_408 facts and representations support your ruling_request of the internal_revenue_code the following in which you and taxpayer a died on date prior to attaining age while taxpayer a was survived by his wife taxpayer a resident of state e b and by his son taxpayer c and his daughter taxpayer d death taxpayer a maintained four individual_retirement_arrangements iras iras w through z with companies f through i respectively your authorized representative asserts that iras w through z meet the requirements of code sec_408 a at his on date taxpayer a executed his last will and testament prior to his death during month as the beneficiary of his iras w through z his last will and testament trust y became the sole residuary beneficiary of the estate of taxpayer a to taxpayer a‘s iras w through as such trust y taxpayer a named his estate pursuant to article iii of is entitled article iii of taxpayer a‘s last will and testament provides for the the creation of a_trust for the benefit of taxpayer b_trust y provisions of trust y provide in relevant part that the trustees thereof shall pay all of the net_income of trust y to taxpayer b monthly or more convenient installments but in no event less than annually so long as she shall live provide that the trustees thereof may appoint trust y income or principal to taxpayer b during her lifetime additionally the provisions of trust y provide that distributions from any iras held at the death of taxpayer a shall be made using taxpayer b‘s age as the measuring life for calculating minimum required distributions furthermore the provisions of trust y provide that minimum required distributions from iras shall be made to trust y and then paid to taxpayer b not less than annually the provisions of trust y also in article iii also provides that trust y is intended to qualify for the marital_deduction pursuant to code sec_2056 trust y s provisions are intended to permit taxpayer b to roll over any iras maintained by taxpayer a at his death into her own ira s and that taxpayers b and d are the co-personal representatives of the estate of taxpayer a after taxpayer a’s death taxpayers b and c are the co-trustees of trust y pursuant to the statutes of state e your authorized representative has asserted on your behalf that iras w through z may not be used page to pay the expenses and claims of creditors of taxpayer a s estate furthermore trust y bore no estate_taxes claims or administrative expenses arising out of the death of taxpayer a taxpayers b and c taxpayer b will then roll over said ira w through ira z as co-trustees of trust y intend to withdraw pursuant to the terms of as co-trustees will then pay said amounts all amounts standing under iras w through z trust y taxpayers b and c to taxpayer b assets into one or more iras set up and maintained in the name of taxpayer b following the date on which said amounts are distributed from iras w through z to taxpayers b and c as co-trustees of trust y additionally such distributions and rollover s will occur no later than december such rollover s will occur no later than the date based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b will be treated as the payee or distributee of iras w through z for purposes of code sec_408 that iras w through z will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distribution s that taxpayer b from iras w through z into one or more iras set up and maintained in her name pursuant to code sec_408 d a i distributions occur no later than the day following the day said ira w through ira z proceeds are distributed from said iras w through z as long as the rollover s of such and the year in which said ira w through ira z that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year distributions will occur and the year in which said rollover s will be made the amounts distributed from said iras w through z and timely rolled over into one or more iras set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 d provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the eee’ individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a if q a a-4 further provides in pertinent part that an sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b election will be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained a i into an ira for the benefit of such surviving_spouse above which are subject or deemed to be subject_to the any required amounts in the any additional the q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own makes said election methods by which a surviving_spouse so elects q a a-4 lists actions by which a surviving_spouse however q a a-4 does not provide the exclusive generally if the proceeds of a decedent's ira are payable to an estate are then payable to a_trust and are subsequently paid to the trustee of the trust who then pays them to the decedent’s surviving ees spouse as beneficiary of the trust treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira said surviving_spouse shall be this case presents the issue of whether the facts as submitted result in the application of the general_rule the estate of taxpayer a is the named beneficiary of his iras w once the amounts standing under said iras are distributed through z to taxpayer a’s estate they must be paid to the residuary beneficiary of taxpayer a’s estate which is trust y the personal_representatives of taxpayer a's estate have no discretion to pay said ira amounts in any other manner if greater an amount that will satisfy once the amounts held in ira w through ira z are made payable to as sole beneficiary of said trust is entitled to trust y taxpayer b receive income therefrom and the minimum_required_distribution rules found under code sec_401 made applicable to iras under code sec_408 a furthermore pursuant to the provisions of trust y trust principal including the principal amounts of iras w through z may be paid to taxpayer b a's intent that his spouse taxpayer b iras into one or more iras in her name after his death permit taxpayer b to roll over iras w through z into her own ira or iras the principal of iras w through z must be paid to taxpayer b thus taxpayers b and c the co-trustees of trust y cannot refuse to pay taxpayer b the principal of taxpayer a’s iras upon her request for said payment under this set of facts the service will not apply the general_rule set forth above additionally the provisions of trust y reflect taxpayer be permitted to roll over his in order to thus with respect to your ruling requests the service concludes as follows that taxpayer b will be treated as the payee or distributee of iras w through z for purposes of code sec_408 d that iras w through z will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distribution s that taxpayer b from iras w through z into one or more iras set up and maintained in her name pursuant to code sec_408 distributions occur no later than the day following the day said ira w through ira z proceeds are distributed from said iras w through z and a i as long as the rollover s of such that taxpayer b will not be required to include in her gross page the year in which said ira w through ira z income for federal_income_tax purposes for calendar_year distributions will occur and the year in which said rollover s will be made tras w through z and timely rolled over into one or more iras set up and maintained in taxpayer b’s name the amounts distributed from said this ruling letter is based on the assumption that iras w through z referenced herein either have complied or will comply with the requirements of code sec_408 at all times relevant thereto also assumes that taxpayer b’s rollover ira s will comply with the requirements of code sec_408 at all times relevant thereto finally it assumes that the course of action outlined above will occur no later than date it this letter_ruling does not address issues if any that arise under the proposed income_tax regulations issued under code sec_401 and that were published pincite_11_irb_865 march this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours vancey vo eran frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
